In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-20-00052-CR
     ___________________________

 JORDAN TAYLOR HOLLAND, Appellant

                      V.

          THE STATE OF TEXAS


  On Appeal from the 90th District Court
         Young County, Texas
         Trial Court No. 11134


Before Wallach, J.; Sudderth, C.J.; and Kerr, J.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

       Appellant Jordan Taylor Holland appeals from his conviction and sentence for

third-degree felony assault, enhanced to a second-degree felony. Because we agree

with Appellant’s appointed appellate counsel that no arguable grounds for appeal

exist, we affirm.

       Appellant pled guilty without a plea bargain to the third-degree felony of

assault of a family member by impeding breath or circulation. See Tex. Penal Code

Ann. § 22.01(a)(1), (b)(2)(B); see also Tex. Fam. Code Ann. § 71.003 (including parents

of the same child in definition of family). The trial court accepted Appellant’s guilty

plea after admonishing him. Appellant also pled true to an enhancement allegation,

which increased the punishment range for the offense to a second-degree felony. See

Tex. Penal Code Ann. § 12.42(a). A jury heard punishment evidence, most of which

concerned the circumstances of the charged offense. The jury assessed Appellant’s

punishment at fifteen years’ confinement and a $3,500 fine; it also found that

Appellant had used his hands as a deadly weapon. The trial judge sentenced Appellant

in accordance with the jury’s verdict, and Appellant appealed.

       Appellant’s appointed appellate counsel has filed a motion to withdraw and a

brief complying with Anders v. California, representing that there is nothing in the

record that might arguably support this appeal. 386 U.S. 738, 744–45, 87 S. Ct. 1396,

1400 (1967). Counsel’s brief and motion meet the requirements of Anders by

presenting a professional evaluation of the record and demonstrating why there are no

                                           2
arguable grounds for relief. See id.; In re Schulman, 252 S.W.3d 403, 406–12 (Tex. Crim.

App. 2008) (orig. proceeding). Appellant had the opportunity to file a pro se response

to the Anders brief but did not do so; likewise, the State did not file a brief.

       After an appellant’s court-appointed attorney files a motion to withdraw on the

ground that an appeal is frivolous and fulfills the requirements of Anders, we must

independently examine the record. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991). Only then may we grant counsel’s motion to withdraw. See Penson v.

Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

       We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in the

record before us that arguably might support the appeal. See Bledsoe v. State,

178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684,

685 n.6 (Tex. Crim. App. 2006). We therefore grant counsel’s motion to withdraw and

affirm the trial court’s judgment.

                                                         Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 8, 2021




                                             3